Citation Nr: 1624165	
Decision Date: 06/16/16    Archive Date: 06/29/16

DOCKET NO. 10-16 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia 


THE ISSUE

Entitlement to service connection for bilateral knee arthritis. 


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1971 to June 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

This appeal was processed using both the "Virtual VA" system and the "Veterans Benefits Management System" paperless claims processing system. Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record. 
 
 
FINDINGS OF FACT

1. The Veteran has a current bilateral knee disability manifested by osteoarthritis. 

2. The Veteran experienced knee pain during service. 

3. The Veteran's current bilateral knee disability did not have its onset during active service. Symptoms of the current bilateral knee disability were not chronic during service, did not manifest to a compensable degree within one year of service, and were not continuous since service separation. The Veteran's current bilateral knee disability is not etiologically related to active service.


CONCLUSION OF LAW

The criteria for service connection for bilateral knee arthritis have not been met. 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.309 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has satisfied its duties under The Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO provided notice to the Veteran in March 2008, prior to the initial adjudication of the claim in December 2008. The RO provided notice to the Veteran regarding what information and evidence is needed to substantiate the claim of service connection, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain. The March 2008 notice letter also addressed the rating criteria and effective date provisions that are pertinent to the Veteran's claim.

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence. Specifically, the information and evidence that has been associated with the claims file include service treatment records, post-service VA and private treatment records, records from the Social Security Administration (SSA), a September 2015 VA medical opinion, and the Veteran's statements. 

A VA medical opinion was obtained in September 2015. 38 C.F.R. § 3.159(c)(4). When VA undertakes to obtain an opinion, it must ensure that the opinion provided is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The VA medical opinion is adequate to adjudicate the appeal. The medical opinion evidence considered all the pertinent evidence of record, to include the contentions of the Veteran, and provided a rationale for the opinions stated. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or medical opinion has been met. 38 C.F.R. § 3.159(c)(4); see also Monzingo v Shinseki, 26 Vet. App. 97 (2012).

VA has therefore satisfied its duties to notify and assist and the Board may proceed with appellate review.

Service Connection Claims

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A.
§§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). "Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability. In absence of proof a present disability there can be no valid claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Osteoarthritis or degenerative arthritis is considered by VA to be a "chronic disease" listed under 38 C.F.R. § 3.309(a). Therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) apply. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service. Where there is a chronic disease shown in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b). This rule does not mean that any manifestation in service will permit service connection. For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection. 
38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as degenerative arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a). While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time. Id.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses. See Layno, 6 Vet. App. 465, 469. Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation. Barr, 21 Vet. App. 303. Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. Jandreau, 492 F.3d 1372, 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Bilateral Knee Arthritis

The Veteran contends that service connection is warranted for bilateral knee arthritis. Specifically, the Veteran indicated that he initially injured his knees during service and has continued to experience knee pain since service. 

The Veteran has a current bilateral knee disability. VA and private treatment records throughout the appeal period reflect a diagnosis of, and treatment for, osteoarthritis in both knee joints. A diagnosis of bilateral knee osteoarthritis was confirmed by the September 2015 VA examiner. VA and private treatment records also reflect a diagnosis of, and treatment for, gouty arthritis. While the majority of treatment records reflect that the Veteran's gout primarily affects his feet, private treatment records indicate symptoms of gout at times affecting the Veteran's knees. 

Service treatment records reflect an in-service complaint of knee pain. A September 1972 service treatment record reflects complaints of knee pain and that the Veteran was treated with a compression bandage. 

Despite this in-service complaint of knee pain, the preponderance of the evidence is against a finding that the in-service complaint is etiologically related to the Veteran's current bilateral knee disability. Additionally, the weight of the evidence demonstrates that the Veteran did not experience chronic knee symptoms in service or continuous knee symptoms since service. Finally, the preponderance of the evidence is against a finding that the Veteran's bilateral knee arthritis manifested to a compensable degree within one year of service separation. 

The June 1973 service separation examination report documents a normal lower extremity examination. On the accompanying Report of Medical History form, the Veteran denied any current symptoms or history of symptoms related to: arthritis, rheumatism, or bursitis; bone, joint, or other deformity; and a "trick" or locked knee. 

Private treatment records dated between February 1998 and April 1999 reflect a diagnosis of gouty arthritis. These treatment records, however, reflect symptoms limited to both feet

A January 2000 private treatment record reflects that the Veteran reported a four-day history of right knee pain, along with right foot, right toe, right ankle, and bilateral hip pain. The private physician diagnosed "arthralgia - probable arthritis." 

In May 2002, the Veteran was hospitalized due to cardiac symptoms leading to a coronary artery bypass surgery. The hospital discharge summary report reflects a diagnosis of arthritis in the left knee. A second hospital discharge summary report reflects a diagnosis of gout and indicates that the Veteran developed "some gout symptoms with right knee swelling" following the cardiac surgery. 

Following the May 2002 hospitalization, the Veteran applied for disability compensation benefits through the SSA, listing his cardiac conditions as the "illnesses, injuries or conditions that limit [his] ability to work." In his application, the Veteran indicated that he worked full-time as a rigger in the shipbuilding industry from 1977 to 2002. The Veteran indicated that his job required prolonged walking, standing, climbing, stooping, crouching, crawling, and heavy lifting. The Veteran indicated that he was required to frequently lift loads of at least 50 pounds. 

Private treatment records dated between January 2005 and April 2011 reflect diagnoses of osteoarthritis affecting both knees and gouty arthritis with occasional flare-ups. These records also reflect treatment of both diagnoses in the form of medication, but do not provide an indication of initial onset of the Veteran's symptoms or nexus to the Veteran's active service. 

A July 2005 private consultation report completed by an arthritis specialist reflects that the Veteran reported "knee pain for many years, ... at least 25 years, and he attributed this to his previous work." The Veteran reported progressive pain and swelling over the preceding 18 months that resulted in stiffness and achiness in both knee joints. The private physician noted that the Veteran's prior job involved standing on hard surfaces for long periods of time. Following examination, the private physician diagnosed gouty arthritis. The consultation report does not mention the Veteran's active service. 

In August 2005, the Veteran was hospitalized due to cardiac symptoms. The hospital discharge summary report reflects that "during his hospitalization, the [Veteran] complained of intense left knee pain." The private physician indicated that the Veteran's left knee was swollen and warm to the touch. The Veteran also had elevated blood uric acids levels, and a contemporaneous X-ray report documented moderate to severe osteoarthritis with joint effusion and large bone spurs. As a result, the Veteran's left knee was aspirated and medication for gout was prescribed. 

A January 2009 VA orthopedic consultation report reflects that the Veteran reported a history of bilateral knee pain. The VA orthopedic surgeon specifically noted that the Veteran was seeking a nexus statement. The VA orthopedic surgeon indicated that the Veteran had osteoarthritis bilaterally and noted his two years of active service, but opined that "there is no service connection to his osteoarthritis." 

In the March 2010 Substantive Appeal (VA Form 9), the Veteran indicated that he sustained an injury to his knees during service that caused his traumatic arthritis. The Veteran further indicated that he has the "same arthritis today that [he] had when [he] got off[] active duty."

In September 2015, a VA medical opinion was obtained from a VA physician who performed a review of the Veteran's claims file, but who did not examine the Veteran. The VA examiner provided a current diagnosis of bilateral knee osteoarthritis and noted prior episodes of gout. The VA examiner opined that the Veteran's bilateral knee disability is less likely than not incurred in service or caused by a disease, injury, or other event in service. The VA examiner noted the Veteran's in-service complaint of knee pain and indicated there was "no evidence ... of a chronic knee condition." The VA examiner cited to Up To Date, a medical research database, noting that risk factors for osteoarthritis include age and obesity and that knee osteoarthritis has been linked to specific occupations including dock workers and shipyard workers. The VA examiner noted the Veteran's body mass index and work in a "physically demanding job at a local shipyard" before concluding that "it is more likely that the Veteran's occupation post-service and his increased body weight in the decades following service contributed to his bilateral knee osteoarthritis than the single complaint of knee pain during service."  
 
Given the above, the preponderance of the evidence is against a finding that the Veteran's current bilateral knee disability was incurred in, or is otherwise related to, his active service. The evidence demonstrates that the Veteran had one complaint of knee pain during pain, which was treated conservatively and resolved without residuals as documented in the June 1973 service separation examination report. The Veteran has a current diagnosis of bilateral knee osteoarthritis. The first suggestion of possible knee arthritis is found in a January 2000 private treatment record. The absence of post-service findings of, diagnosis of, or treatment for symptoms attributable to knee arthritis for more than 25 years after service separation is one factor that tends to weigh against a finding of chronic knee symptoms in service or continuous symptoms after service separation, including to a compensable degree within the first post-service year. See Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).

The evidence also reflects that the Veteran worked as a shipyard rigger from 1977 until 2002, which the Veteran described as a physically demanding job in his 2002 application for SSA disability compensation. The July 2005 private physician, who specializes in arthritis, noted that the Veteran himself attributed his knee pain to his prior employment. Similarly, the September 2015 VA examiner opined that the Veteran's bilateral knee osteoarthritis was more likely due to the Veteran's occupation post-service and his increased body weight in the decades following service than the single complaint of knee pain during service. The VA examiner reviewed the claims file and provided medical opinions supported by well-reasoned rationale. The VA examiner's opinion is competent and probative medical evidence against the Veteran's claim. There are no conflicting competent medical opinions of record. See also January 2009 VA Orthopedic Consultation Report.

The Veteran is competent to report symptoms of knee pain that he perceives through his own senses. See Layno, 6 Vet. App. 465, 469. However, while the Veteran has attempted to establish a continuity of symptomatology or nexus through his own lay assertions, the Veteran is not competent to offer an opinion as to the etiology of his current knee disability due to the medical complexity of the matter involved. See Jandreau, 492 F.3d 1372, 1377 n.4; Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). Degenerative arthritis requires specialized training for a determination as to diagnosis and causation, and is therefore not susceptible to lay opinions on etiology. Thus, the Veteran is not competent to render such a nexus opinion or attempt to present lay assertions to establish a nexus between his current knee disability and service. Consequently, the Veteran's opinion that attempts to establish continuity of symptomatology or relate his bilateral knee arthritis to active service is of no probative value.

As the record does not show chronic knee symptoms in service, continuous knee symptoms since service, or knee arthritis manifested to a compensable degree within one year of service separation, presumptive service connection for bilateral knee arthritis may not be established. 38 C.F.R. §§ 3.303, 3.307, 3.309. Furthermore, absent competent, credible, and probative evidence of a nexus between the Veteran's service and his current bilateral knee disability, the Board finds that the bilateral knee disability is not etiologically related to service. See 38 U.S.C.A. § 5107(a) ("[A] claimant has the responsibility to present and support a claim for benefits."); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA ... the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination); Fagan v. Shinseki, 573 F.3d 1282, 1286 (Fed. Cir. 2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility). 

The preponderance of the evidence is against the claim of service connection, and the claim must be denied. Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.







ORDER

Service connection for bilateral knee arthritis is denied. 



____________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


